                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.779 Page 1 of 20




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JON P. KARDASSAKIS, SB# 90602
                    2 DANIELLEth E. STIERNA, SB# 317156
                      633 West 5 Street, Suite 4000
                    3 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    4 Facsimile: 213.250.7900
                    5 Attorneys for Defendant, SOLORA
                      MEDICAL SUPPLIES, LLC
                    6
                    7
                    8                               UNITED STATES DISTRICT COURT
                    9                             SOUTHERN DISTRICT OF CALIFORNIA
                   10
                   11 IN RE SOLARA MEDICAL SUPPLIES                        CASE NO. 3:19-cv-02284-H-KSC –
                      DATA BREACH LITIGATION, ,                            c/w 3:19-cv-02368-H-KSC, 3:19-cv-
                   12                                                      02423-H-KSC; 3:20-cv-00049-H-KSC
                   13                                                      ANSWER TO AMENDED
                                                                           CONSOLIDATED COMPLAINT
                   14
                                                                           The Hon. Hon. Marilyn L. Huff
                   15
                                                                           Trial Date:     None Set
                   16
                   17            Defendant Solara Medical Supplies, LLC (“Solara” or “Defendant”), answers
                   18 the Amended Consolidated Class Action Complaint (“Complaint”) as follows:
                   19            1.        Responding to paragraph 1, this defendant admits that cyber criminals
                   20 gained access to a limited number of employee Office 365 email accounts, from
                   21 April 2, 2019 to June 20, 2019, as a result of a phishing email campaign and admits
                   22 that Solara is a supplier of medical devices for the care of individuals with diabetes
                   23 and is a registered pharmacy. Except as expressly admitted the remaining averments
                   24 are denied.
                   25            2.        Responding to paragraph 2, the personal information present in the
                   26 employee Office 365 email accounts at the time of the incident varied by individual
                   27 but may have included first and last names and one or more of the following data

LEWIS              28
BRISBOIS                4840-7419-1804.1                                 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                       3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                       ANSWER TOAMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.780 Page 2 of 20




                    1 elements: name, address, date of birth, Social Security number, Employee
                    2 Identification Number, medical information, health insurance information, financial
                    3 information, credit / debit card information, driver's license / state ID, passport
                    4 information, password / PIN or account login information, billing / claims
                    5 information, and Medicare ID / Medicaid ID. Solara denies that this personal
                    6 information was taken and denies the remaining averments.
                    7            3.        Responding to paragraphs 3, 4 and 5, these averments are denied.
                    8            4.        Responding to paragraph 6, this defendant lacks information and belief
                    9 as to why plaintiffs bring this putative class action lawsuit and denies this averment
                   10 on that basis. This defendant denies that it was grossly negligent or reckless or
                   11 caused harm to plaintiffs or the putative class and denies the remaining averments in
                   12 this paragraph.
                   13            5.        Responding to paragraphs 7 and 8, this defendant denies these
                   14 averments.
                   15            6.        Responding to paragraph 9, this defendant admits that plaintiffs seek
                   16 the damages and other things alleged in the Complaint, but denies plaintiffs or the
                   17 putative class is entitled to that recovery and denies the remaining averments in this
                   18 paragraph.
                   19            7.        Responding to paragraphs 10, 11, 12, 13, 14 and 15, this defendant
                   20 lacks information and belief as to these averments and denies them on this basis.
                   21            8.        Responding to paragraph 16, Solara admits that it is a California
                   22 limited liability company with its principal place of business in Chula Vista,
                   23 California, in San Diego County.
                   24            9.        Responding to paragraph 17, this paragraph does not contain any new
                   25 averments of fact and instead incorporates by reference all allegations of the
                   26 preceding paragraphs as though fully set forth. To the extent a response is required,
                   27 this defendant incorporates by reference its responses those allegations as though

LEWIS              28 fully set forth.
BRISBOIS                4840-7419-1804.1
                                                                          2 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                          3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.781 Page 3 of 20




                    1            10.       Responding to paragraph 18, this defendant admits these averments.
                    2            11.       Responding to paragraph 19, this defendant admits this Court has
                    3 personal jurisdiction over Defendant. Except as expressly admitted the remaining
                    4 averments are denied as no Class has been certified and the remaining averments are
                    5 therefore not subject to determination.
                    6            12.       Responding to paragraph 20, this defendant admits these averments.
                    7            13.       Responding to paragraph 21, this paragraph does not contain any new
                    8 averments of fact and instead incorporates by reference all allegations of the
                    9 preceding paragraphs as though fully set forth. To the extent a response is required,
                   10 this defendant incorporates by reference its responses those allegations as though
                   11 fully set forth.
                   12            14.       Responding to paragraph 22, this defendant admits that it is a supplier
                   13 of advanced diabetic devices, including continuous glucose monitors, insulin pumps
                   14 and other supplies for patients
                   15            15.       Responding to paragraph 23, this does not appear to aver facts but
                   16 instead alleges legal conclusions to which no response is necessary. To the extent a
                   17 response is required, these averments are denied.
                   18            16.       Responding to paragraph 24, this defendant admits that on or around
                   19 November 13, 2019, Solara issued a press release (the “Notice”) providing a public
                   20 notice of “an incident that may affect the security of some information relating to
                   21 certain individuals associated with Solara including current and former patients and
                   22 employees.” Except as expressly admitted, the remaining averments are denied.
                   23            17.       Responding to paragraph 25, this defendant admits that in the Notice,
                   24 Solara notified consumers that on June 28, 2019 Solara “determined that an
                   25 unknown actor gained access to a limited number of employee Office 365 accounts,
                   26 from April 2, 2019 to June 20, 2019.” Except as expressly admitted, the remaining
                   27 averments are denied.

LEWIS              28            18.       Responding to paragraph 26, these averments are denied.
BRISBOIS                4840-7419-1804.1
                                                                       3     3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                        3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.782 Page 4 of 20




                    1            19.       Responding to paragraph 27, this defendant admits that the Notice also
                    2 states that on July 3, 2019, Solara determined that certain information present within
                    3 the employee Office 365 accounts may have been accessed or acquired by an
                    4 unknown actor at the time of the incident. Except as expressly admitted, the
                    5 remaining averments are denied.
                    6            20.       Responding to paragraph 28, these averments are denied.
                    7            21.       Responding to paragraph 29, this defendant admits that the Notice
                    8 states, in part:
                    9            The personal information present in the accounts at the time of the
                   10            incident varied by individual but may have included first and last
                   11            names and one or more of the following data elements: name, address,
                   12            date of birth, Social Security number, Employee Identification Number,
                   13            medical information, health insurance information, financial
                   14            information, credit / debit card information, driver's license / state ID,
                   15            passport information, password / PIN or account login information,
                   16            billing / claims information, and Medicare ID / Medicaid ID.
                   17 Except as expressly admitted, the remaining averments are denied.
                   18            22.       Responding to paragraph 30, this defendant admits that some
                   19 information in the Office 365 accounts referred to in the Notice was not encrypted.
                   20 Except as expressly admitted, the remaining averments are denied.
                   21            23.       Responding to paragraphs 31, 32, 33, 34, 35 and 36, these averments
                   22 appear to principally be conclusions and contentions that require no response. To the
                   23 extent this requires a response, they are denied.
                   24            24.       Responding to paragraph 37, this defendant admits that Solara's Notice
                   25 of Privacy Practices stated as of November 26, 2019, in part:
                   26            Solara Medical Supplies . . . is committed to protecting your privacy
                   27            and understands the importance of safeguarding your personal health

LEWIS              28            information. We are required by federal law to maintain the privacy of
BRISBOIS                4840-7419-1804.1
                                                                    4     3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                        3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.783 Page 5 of 20




                    1            health information that identifies you or that could be used to identify
                    2            you . . . .
                    3 Except as expressly admitted, the remaining averments are denied.
                    4            25.       Responding to paragraph 38, Solara admits that Solara’s Patient Bill of
                    5 Rights states as of November 26, 2019, in part:
                    6            The Client Bill of Rights is designed to recognize, promote, and
                    7            protect, an individual’s right to be treated with dignity and respect
                    8            within the health care system. . . . As our client you have the right to . ..
                    9            Confidentiality of your records and Solara Medical Supplies, LLC
                   10            policy for accessing and disclosure of records.
                   11 Except as expressly admitted, the remaining averments are denied.
                   12            26.       Responding to paragraph 39, 40, 41, 42, these paragraphs do not
                   13 appear to aver facts but instead alleges legal conclusions to which no response is
                   14 necessary. To the extent a response is required, these averments are denied.
                   15            27.       Responding to paragraphs 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54,
                   16 55, 56, 57, 58, 59 60, 61 and 62, these paragraphs do not appear to aver facts but
                   17 instead allege legal conclusions and contentions, including partial quotes from
                   18 regulations, to which no response is necessary. To the extent a response is required,
                   19 these averments are denied.
                   20            28.       Responding to paragraphs 63 and 64, these averments are denied.
                   21            29.       Responding to paragraphs 65 and 66, this defendant lacks information
                   22 and belief and denies these averments on that basis.
                   23            30.       Responding to paragraph 67, this defendant admits that its email
                   24 accounts include information that was not encrypted. Except as expressly admitted,
                   25 the remaining averments are denied.
                   26            31.       Responding to paragraph 68, these averments are denied.
                   27

LEWIS              28
BRISBOIS                4840-7419-1804.1
                                                                         5 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.784 Page 6 of 20




                    1            32.       Responding to paragraph 69, these paragraphs do not appear to aver
                    2 facts but instead alleges legal conclusions or contentions to which no response is
                    3 necessary. To the extent a response is required, these averments are denied.
                    4            33.       Responding to paragraphs 70, 71, 72, 73 and 74, this defendant lacks
                    5 information and belief as to these averments and denies them on this basis.
                    6            34.       Responding to paragraph 75, these averments are denied.
                    7            35.       Responding to paragraphs 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87
                    8 and 88, this defendant lacks information and belief as to these averments and denies
                    9 them on this basis.
                   10            36.       Responding to paragraph 89, 90, 91, 92, 93, 94, 95, 96 and 97 these
                   11 averments are denied.
                   12            37.       Responding to paragraphs 98, this defendant admits that Solara caused
                   13 a letter to be sent a letter to Maldonado dated November 11, 2019, which states in
                   14 part: “investigation determined that some of your personal information was present
                   15 in an affected account at the time of the incident including your name, date of birth,
                   16 medical Information, and health Insurance information. To date, we are unaware of
                   17 any actual or attempted misuse of your personal information as a result of this
                   18 incident.” A copy of the letter, with some information redacted, is attached to the
                   19 Complaint as Exhibit 1. Except as expressly admitted, these averments are denied.
                   20            38.       Responding to paragraph 99, this defendant lacks information and
                   21 belief as to these averments and denies them on this basis.
                   22            39.       Responding to paragraphs 100 and 101, these averments are denied
                   23            40.       Responding to paragraph 102, this defendant lacks information and
                   24 belief as to these averments and denies them on this basis.
                   25            41.       Responding to paragraph 103, these averments are denied.
                   26            42.       Responding to paragraph 104, this defendant admits that Solara caused
                   27 a letter to be sent a letter to Bickford dated November 11, 2019, and that a copy of

LEWIS              28
BRISBOIS                4840-7419-1804.1
                                                                         6 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.785 Page 7 of 20




                    1 the letter, with some information redacted, is attached to the Complaint as Exhibit 2.
                    2 Except as expressly admitted, these averments are denied.
                    3            43.       Responding to paragraphs 105, 106, 107, this defendant lacks
                    4 information and belief as to these averments and denies them on this basis.
                    5            44.       Responding to paragraphs 108 and 109, these averments are denied.
                    6            45.       Responding to paragraph 110, Solara admits that Harris has received
                    7 Solara medical devices. This defendant lacks information and belief as to the
                    8 remaining averments and denies them on this basis.
                    9            46.       Responding to paragraph 111, these averments are denied.
                   10            47.       Responding to paragraph 112, this defendant admits that Solara caused
                   11 a letter to be sent a letter to Harris dated November 11, 2019, and that a copy of the
                   12 letter, with some information redacted, is attached to the Complaint as Exhibit 3.
                   13 Except as expressly admitted, these averments are denied.
                   14            48.       Responding to paragraph 113, these averments are denied.
                   15            49.       Responding to paragraphs 114, 115, 116, 116, 118, 119, 120 and 121,
                   16 this defendant lacks information and belief as to these averments and denies them on
                   17 this basis.
                   18            50.       Responding to paragraph 122, these averments are denied.
                   19            51.       Responding to paragraph 123, this defendant admits that Solara caused
                   20 a letter to be sent a letter to Mercado dated November 11, 2019, and that a copy of
                   21 the letter, with some information redacted, is attached to the Complaint as Exhibit 4.
                   22 Except as expressly admitted, these averments are denied.
                   23            52.       Responding to paragraphs 124and 125, these averments are denied.
                   24            53.       Responding to paragraph 126 and 127, this defendant lacks
                   25 information and belief as to these averments and denies them on this basis.
                   26            54.       Responding to paragraphs 128 and 129, these averments are denied.
                   27

LEWIS              28
BRISBOIS                4840-7419-1804.1
                                                                         7 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.786 Page 8 of 20




                    1            55.       Responding to paragraph 130, this defendant admits that Solara caused
                    2 a letter to be sent a letter to Wardrop dated November 11, 2019, and that a copy of
                    3 the letter, with some information redacted, is attached to the Complaint as Exhibit 5.
                    4 Except as expressly admitted, these averments are denied.
                    5            56.       Responding to paragraphs 131 and 132, these averments are denied.
                    6            57.       Responding to paragraph 133 and 134, this defendant lacks
                    7 information and belief as to these averments and denies them on this basis.
                    8            58.       Responding to paragraphs 135and 136, these averments are denied.
                    9            59.       Responding to paragraph 137, this defendant admits that Solara caused
                   10 a letter to be sent a letter to Parent or Guardian of a minor dated November 11,
                   11 2019, and that a copy of the letter, with some information redacted, is attached to the
                   12 Complaint as Exhibit 6. Except as expressly admitted, these averments are denied.
                   13            60.       Responding to paragraphs 138, 139 and 140, Solara admits that the
                   14 minor who Solara believes is referred to in the Complaint as M.K. is a customer of
                   15 Solara. Except as expressly admitted, the remaining averments are denied.
                   16            61.       Responding to paragraph 141, this paragraph does not appear to aver
                   17 facts but instead alleges legal conclusions or contentions to which no response is
                   18 necessary. To the extent a response is required, these averments are denied.
                   19            62.       Responding to paragraphs 142 and 143, Solara admits that its
                   20 headquarters is in California and decisions surrounding its response to the security
                   21 incident alleged in the Complaint were made in California. Except as expressly
                   22 admitted, these averments are denied.
                   23            63.        Responding to paragraph 144, these averments are denied.
                   24            64.       Responding to paragraphs 145 and 146, these paragraphs do not appear
                   25 to aver facts but instead alleges legal conclusions or contentions to which no
                   26 responses are necessary. To the extent response is required, these averments are
                   27 denied.

LEWIS              28
BRISBOIS                4840-7419-1804.1
                                                                         8 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.787 Page 9 of 20




                    1            65.       Responding to paragraph 147, this paragraph does not contain any new
                    2 averments of fact and instead incorporates by reference all allegations of the
                    3 preceding paragraphs as though fully set forth. To the extent a response is required,
                    4 this defendant incorporates by reference its responses those allegations as though
                    5 fully set forth.
                    6            66.        Responding to paragraphs 147, 148, 149, 150, 151, 152, 153, 154,
                    7 155, 156, 157, 158 and 159, these paragraphs do not appear to aver facts but instead
                    8 alleges legal conclusions or contentions to which no responses are necessary. To the
                    9 extent response is required, these averments are denied.
                   10            67.       Responding to paragraph 160, this paragraph does not contain any new
                   11 averments of fact and instead incorporates by reference all allegations of the
                   12 preceding paragraphs as though fully set forth. To the extent a response is required,
                   13 this defendant incorporates by reference its responses those allegations as though
                   14 fully set forth.
                   15            68.        Responding to paragraph 161, 162 and 163, these averments are
                   16 denied.
                   17            69.       Responding to paragraphs 164- 180, these paragraphs do not appear to
                   18 aver facts but instead alleges legal conclusions or contentions to which no responses
                   19 are necessary. To the extent response is required, these averments are denied.
                   20            70.       Responding to paragraphs 181, 182, 183 and 184, these averments are
                   21 denied.
                   22            71.       Responding to paragraph 185, this paragraph does not contain any new
                   23 averments of fact and instead incorporates by reference all allegations of the
                   24 preceding paragraphs as though fully set forth. To the extent a response is required,
                   25 this defendant incorporates by reference its responses those allegations as though
                   26 fully set forth.
                   27

LEWIS              28
BRISBOIS                4840-7419-1804.1
                                                                         9 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.788 Page 10 of 20




                     1            72.        Responding to paragraph 186, Solara admits that it entered into
                     2 contracts with some plaintiffs. Except as expressly admitted, the remaining
                     3 averments are denied.
                     4            73.       Responding to paragraphs 187, 188, 189, and 190, these averments are
                     5 denied.
                     6            74.       Responding to paragraph 191, this paragraph does not contain any new
                     7 averments of fact and instead incorporates by reference all allegations of the
                     8 preceding paragraphs as though fully set forth. To the extent a response is required,
                     9 this defendant incorporates by reference its responses those allegations as though
                    10 fully set forth.
                    11            75.       Responding to paragraphs 192 – 199, these averments are denied.
                    12            76.       Responding to paragraph 200, this paragraph does not contain any new
                    13 averments of fact and instead incorporates by reference all allegations of the
                    14 preceding paragraphs as though fully set forth. To the extent a response is required,
                    15 this defendant incorporates by reference its responses those allegations as though
                    16 fully set forth.
                    17            77.       Responding to paragraphs 201 – 210, these averments are denied.
                    18            78.       Responding to paragraph 211, this paragraph does not contain any
                    19 new averments of fact and instead incorporates by reference all allegations of the
                    20 preceding paragraphs as though fully set forth. To the extent a response is required,
                    21 this defendant incorporates by reference its responses those allegations as though
                    22 fully set forth.
                    23            79.       Responding to paragraphs 212 – 218, these averments are denied.
                    24            80.       Responding to paragraph 219, this paragraph does not contain any new
                    25 averments of fact and instead incorporates by reference all allegations of the
                    26 preceding paragraphs as though fully set forth. To the extent a response is required,
                    27 this defendant incorporates by reference its responses those allegations as though

LEWIS               28 fully set forth.
BRISBOIS                 4840-7419-1804.1
                                                                         10 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                          3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.789 Page 11 of 20




                     1            81.       Responding to paragraphs 220 – 225, these averments are denied.
                     2            82.       Responding to paragraph 226, this paragraph does not contain any new
                     3 averments of fact and instead incorporates by reference all allegations of the
                     4 preceding paragraphs as though fully set forth. To the extent a response is required,
                     5 this defendant incorporates by reference its responses those allegations as though
                     6 fully set forth.
                     7            83.       Responding to paragraphs 227 – 233, these paragraphs do not appear
                     8 to aver facts but instead alleges legal conclusions or contentions to which no
                     9 responses are necessary. To the extent response is required, these averments are
                    10 denied.
                    11            84.       Responding to paragraphs 234 – 238, these averments are denied.
                    12            85.       Responding to paragraph 239, this paragraph does not contain any new
                    13 averments of fact and instead incorporates by reference all allegations of the
                    14 preceding paragraphs as though fully set forth. To the extent a response is required,
                    15 this defendant incorporates by reference its responses those allegations as though
                    16 fully set forth.
                    17            86.       Responding to paragraphs 240 – 246, these paragraphs do not appear
                    18 to aver facts but instead alleges legal conclusions or contentions to which no
                    19 responses are necessary. To the extent response is required, these averments are
                    20 denied.
                    21            87.       Responding to paragraph 247, this paragraph does not contain any new
                    22 averments of fact and instead incorporates by reference all allegations of the
                    23 preceding paragraphs as though fully set forth. To the extent a response is required,
                    24 this defendant incorporates by reference its responses those allegations as though
                    25 fully set forth.
                    26            88.        Responding to paragraph 248 – 257, these paragraphs do not appear
                    27 to aver facts but instead alleges legal conclusions or contentions to which no

LEWIS               28
BRISBOIS                 4840-7419-1804.1
                                                                         11 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                          3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.790 Page 12 of 20




                     1 responses are necessary. To the extent response is required, these averments are
                     2 denied.
                     3            89.       Responding to paragraph 258, this paragraph does not contain any new
                     4 averments of fact and instead incorporates by reference all allegations of the
                     5 preceding paragraphs as though fully set forth. To the extent a response is required,
                     6 this defendant incorporates by reference its responses those allegations as though
                     7 fully set forth.
                     8            90.       Responding to paragraphs 259 – 276, these paragraphs do not appear
                     9 to aver facts but instead alleges legal conclusions or contentions to which no
                    10 responses are necessary. To the extent response is required, these averments are
                    11 denied.
                    12            91.       Responding to paragraph 277, this paragraph does not contain any new
                    13 averments of fact and instead incorporates by reference all allegations of the
                    14 preceding paragraphs as though fully set forth. To the extent a response is required,
                    15 this defendant incorporates by reference its responses those allegations as though
                    16 fully set forth.
                    17            92.       Responding to paragraphs 278 - 287, these paragraphs do not appear
                    18 to aver facts but instead alleges legal conclusions or contentions to which no
                    19 responses are necessary. To the extent response is required, these averments are
                    20 denied.
                    21            93.       Responding to paragraph 288, this paragraph does not contain any new
                    22 averments of fact and instead incorporates by reference all allegations of the
                    23 preceding paragraphs as though fully set forth. To the extent a response is required,
                    24 this defendant incorporates by reference its responses those allegations as though
                    25 fully set forth.
                    26            94.       Responding to paragraphs 289 – 296, these paragraphs do not appear
                    27 to aver facts but instead alleges legal conclusions or contentions to which no

LEWIS               28
BRISBOIS                 4840-7419-1804.1
                                                                         12 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                          3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.791 Page 13 of 20




                     1 responses are necessary. To the extent response is required, these averments are
                     2 denied.
                     3            95.       Responding to paragraph 297, this paragraph does not contain any new
                     4 averments of fact and instead incorporates by reference all allegations of the
                     5 preceding paragraphs as though fully set forth. To the extent a response is required,
                     6 this defendant incorporates by reference its responses those allegations as though
                     7 fully set forth.
                     8            96.       Responding to paragraphs 298 – 303, these paragraphs do not
                     9 appear to aver facts but instead alleges legal conclusions or contentions to which no
                    10 responses are necessary. To the extent response is required, these averments are
                    11 denied.
                    12            97.       Responding to paragraph 304, this defendant lacks information or
                    13 belief as to the averments that Harris, was subjected to a barrage of spam calls
                    14 without knowing how they were able to know the private details of his Personal and
                    15 Medical Information and that this resulted in significant distress and anxiety, and
                    16 denies these averments on this basis. Except as expressly admitted, the remaining
                    17 averments are denied.
                    18            98.       Responding to paragraphs 305 - 310, these paragraphs do not appear to
                    19 aver facts but instead alleges legal conclusions or contentions to which no responses
                    20 are necessary. To the extent response is required, these averments are denied.
                    21            99.       Responding to paragraph 311, this paragraph does not contain any new
                    22 averments of fact and instead incorporates by reference all allegations of the
                    23 preceding paragraphs as though fully set forth. To the extent a response is required,
                    24 this defendant incorporates by reference its responses those allegations as though
                    25 fully set forth.
                    26            100.       Responding to paragraphs 312 - 320, these paragraphs do not appear
                    27 to aver facts but instead alleges legal conclusions or contentions to which no

LEWIS               28
BRISBOIS                 4840-7419-1804.1
                                                                         13 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                          3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                     ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.792 Page 14 of 20




                     1 responses are necessary. To the extent response is required, these averments are
                     2 denied.
                     3                             AFFIRMATIVE DEFENSES
                     4                          FIRST AFFIRMATIVE DEFENSE
                     5         1.    The Complaint fails to state any claim against Solara upon which relief
                     6 can be granted.
                     7                        SECOND AFFIRMATIVE DEFENSE
                     8         2.    Some or all of plaintiff’s claims for damages or other relief under
                     9 consumer protection statutes are barred because plaintiffs and/or putative class
                    10 members did not provide adequate notice or pre-suit notice.
                    11                          THIRD AFFIRMATIVE DEFENSE
                    12         3.    The asserted claims are barred to the extent plaintiffs and putative class
                    13 members did not sustain any legal injury.
                    14                        FOURTH AFFIRMATIVE DEFENSE
                    15         4.    The claims for economic loss in tort are barred by the economic loss
                    16 doctrine.
                    17                          FIFTH AFFIRMATIVE DEFENSE
                    18         5.    Any claim for damages, restitution, or other monetary recovery by
                    19 plaintiffs or on behalf of persons claimed to be members of the purported classes
                    20 must be offset and reduced by products or services received but not paid for.
                    21                          SIXTH AFFIRMATIVE DEFENSE
                    22         6.    The claims alleging breach of privacy, breach of confidentiality, breach
                    23 of an implied or express promise to keep information private or confidential and
                    24 similar claims, including but not limited to statutory claims such as the alleged
                    25 violation of California’s Confidentiality of Medical Information Act, Cal. Civil
                    26 Code § 56 et seq. or other statutes, are barred against those Plaintiffs and putative
                    27 class members who waived any alleged confidentiality or privacy regarding their

LEWIS               28 medical or personal information by disclosing to third parties the nature, details,
BRISBOIS               4840-7419-1804.1
                                                               14 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                  3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                               ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.793 Page 15 of 20




                     1 and/or substance of their medical treatment, medical condition, medical products
                     2 received or used.
                     3                        SEVENTH AFFIRMATIVE DEFENSE
                     4         7.     Plaintiffs’ and putative class members’ damages or losses, if any, are
                     5 speculative and/or uncertain, and therefore, not compensable.
                     6                         EIGHTH AFFIRMATIVE DEFENSE
                     7         8.     Plaintiffs and putative class members may be barred, in whole or in
                     8 part, from recovery because they have made statements or taken actions which estop
                     9 them from asserting their claims.
                    10                          NINTH AFFIRMATIVE DEFENSE
                    11         9.     To the extent plaintiffs or putative class members have alleged any
                    12 damage, the sole and proximate cause of the alleged damage sustained by plaintiffs
                    13 or the putative classes results from the actions, inactions or negligence, in whole or
                    14 in part, of persons other than Solara for whose actions, inactions or negligence, in
                    15 whole or in part, Solara is in no way liable. Plaintiffs and the putative classes are
                    16 not, therefore, entitled to recover from Solara in this action.
                    17                          TENTH AFFIRMATIVE DEFENSE
                    18         10.    Plaintiffs and putative class members may be barred from recovery, in
                    19 whole or in part, due to the intervening cause of another party.
                    20                         ELEVENTH AFFIRMATIVE DEFENSE
                    21         11.    If the court grants class certification and/or otherwise aggregates claims
                    22 of multiple persons, it will violate the Due Process clause of the United States
                    23 Constitution and/or the California Constitution if the court adopts rules or
                    24 procedures and/or standards of proof that allow for relaxed rules regarding what
                    25 each plaintiff and/or the putative class must prove to establish liability, damages or
                    26 entitlement to any other relief. Similarly, it will violate this Defendant’s
                    27 constitutional rights if the court adopts presumptions and/or inferences that, in

LEWIS               28 effect, shift burdens to this Defendant, which it would not face if each plaintiff
BRISBOIS               4840-7419-1804.1
                                                                  15 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                   3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.794 Page 16 of 20




                     1 /putative class member were required to individually file suit and prove their claim
                     2 and/or allows proof of claims via “statistical evidence” that effectively eliminates
                     3 the obligation of each plaintiff and putative class member to prove their claim. The
                     4 process of handling claims of a class or other aggregation cannot authorize, without
                     5 violating the United States and California constitutions, the taking of this
                     6 defendant’s money or property where this defendant would have no liability if faced
                     7 only with individual actions offering the same proof.
                     8                              TWELVTH AFFIRMATIVE DEFENSE
                     9            12.       If the court grants class certification and aggregates the claims of
                    10 Plaintiffs and the putative class, the result would be an unconstitutionally excessive
                    11 imposition of damages in violation of the Due Process clause of the United States
                    12 Constitution and/or the California Constitution; therefore, the Complaint cannot
                    13 proceed as a class action. The aggregate damages requested by Plaintiffs would not
                    14 be proportionate to Defendant’s alleged culpability, the relationship between the
                    15 harm alleged and the penalty, the penalties imposed in similar statutes, and
                    16 Defendant’s ability to pay. Furthermore, Plaintiffs’ requested aggregate damages
                    17 are unconstitutionally excessive in light of Defendant’s conduct.
                    18                            THIRTEENTH AFFIRMATIVE DEFENSE
                    19            13.       In the event Defendant is subject to an award of noneconomic damages
                    20 in this action, the total award is capped at $250,000 pursuant to California Civil
                    21 Code § 3333.2.
                    22                           FOURTEENTH AFFIRMATIVE DEFENSE
                    23            14.       In the event Defendant is subject to an award of nominal damages
                    24 pursuant to California Civil Code § 56.36, the total award is capped at $1,000 in this
                    25 action pursuant to California Civil Code § 56.36(b)(1).
                    26                             FIFTEENTH AFFIRMATIVE DEFENSE
                    27            15.       The claims of plaintiffs and the putative classes are barred to the extent

LEWIS               28 they have failed to mitigate damages.
BRISBOIS                 4840-7419-1804.1
                                                                          16 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                           3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                      ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.795 Page 17 of 20




                     1                            SIXTEENTH AFFIRMATIVE DEFENSE
                     2            16.       The claims of plaintiffs and/or putative classes are barred, in whole or
                     3
                         in part, by the doctrines of res judicata, collateral estoppel, and/or other similar
                     4
                         doctrines.
                     5
                     6                          SEVENTEENTH AFFIRMATIVE DEFENSE
                     7
                                  17.       The claims of plaintiffs and/or members of the putative classes are
                     8
                         barred, in whole or in part, to the extent they have released those claims.
                     9
                                                 EIGHTEENTH AFFIRMATIVE DEFENSE
                    10
                                  18.       The claims of plaintiffs and/or members of the putative classes may be
                    11
                         barred from recovery, in whole or in part, because, in this or other courts, they have
                    12
                         brought actions and have received judgments, on parts of some or all claims asserted
                    13
                         herein.
                    14                           NINETEENTH AFFIRMATIVE DEFENSE
                    15            19.       Solara presently has insufficient knowledge or information upon which
                    16 to form a belief as to whether it may have additional, as yet unstated, affirmative
                    17 defenses that govern the claims asserted by plaintiffs and on behalf of persons
                    18 claimed to be members of the purported classes. Solara reserves the right to assert
                    19 additional affirmative defenses as appropriate
                    20            WHEREFORE, this defendant prays that plaintiffs take nothing by their
                    21 Complaint, that this Court declines to issue an order certifying this action as a class
                    22 action, that this Court declines to issue an order providing for injunctive or other
                    23 equitable relief, that this Court enters judgment in favor of Defendant, including for
                    24 all recoverable fees, costs and expenses, and grant such other and further relief as
                    25 the Court deems appropriate.
                    26
                    27

LEWIS               28
BRISBOIS                 4840-7419-1804.1
                                                                          17 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                           3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                      ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.796 Page 18 of 20




                     1 DATE: May 26, 2020                      JON P. KARDASSAKIS
                                                               DANIELLE E. STIERNA
                     2
                                                               LEWIS BRISBOIS BISGAARD & SMITH                  LLP
                     3
                     4
                     5
                                                               By:
                     6                                               Jon P. Kardassakis
                     7                                               Attorneys for Defendant, SOLORA
                                                                     MEDICAL SUPPLIES, LLC
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS                 4840-7419-1804.1
                                                                     18 3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                      3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                 ANSWER TO FIRST AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.797 Page 19 of 20




                     1                           FEDERAL COURT PROOF OF SERVICE
                     2                      In Re: Solara Medical Supplies (Data Breach Litigation) –
                                                         Case No. 3:19-cv-02284-H-KSC
                     3
                         STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                     4
                              At the time of service, I was over 18 years of age and not a party to the action.
                     5 My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
                       am employed in the office of a member of the bar of this Court at whose direction
                     6 the service was made.
                     7      On May 26, 2020, I served the following document(s): ANSWER TO
                         AMENDED CONSOLIDATED COMPLAINT
                     8
                             I served the documents on the following persons at the following addresses
                     9 (including fax numbers and e-mail addresses, if applicable):
                    10
                    11      • Dorothy P. Antullis
                              dantullis@rgrdlaw.com,ppuerto@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl
                    12        @rgrdlaw.com
                            • Bradley M. Beall
                    13        bbeall@rgrdlaw.com
                    14      • Stuart A. Davidson
                              sdavidson@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl
                              @rgrdlaw.com,sdavidson@ecf.courtdrive.com
                    15
                            • Cornelius Pellman Dukelow
                    16        cdukelow@abingtonlaw.com
                            • William B. Federman
                    17        wbf@federmanlaw.com,law@federmanlaw.com
                            • Christopher C. Gold
                    18        cgold@rgrdlaw.com,ppuerto@rgrdlaw.com
                    19      • Robert S Green
                              gnecf@classcounsel.com
                    20      • Kelly Kathleen Iverson
                              kiverson@carlsonlynch.com
                    21
                            • Rachel L. Jensen
                    22        rachelj@rgrdlaw.com
                            • James Robert Noblin
                    23        gnecf@classcounsel.com
                            • William M. Sweetnam
                    24        wms@sweetnamllc.com
                    25      • Eric D. Zard
                                 ezard@carlsonlynch.com,mrobalino@carlsonlynch.com,bcarlson@carlsonlynch
                    26   .com,ktucker@carlsonlynch.com,dhart@carlsonlynch.com
                    27            The documents were served by the following means:

LEWIS               28           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
BRISBOIS                 4840-7419-1804.1                                  3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                         3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                        ANSWER TO AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
                   Case 3:19-cv-02284-H-KSC Document 44 Filed 05/26/20 PageID.798 Page 20 of 20




                     1            filed the documents with the Clerk of the Court using the CM/ECF system,
                                  which sent notification of that filing to the persons listed above.
                     2
                            I declare under penalty of perjury under the laws of the United States of
                     3 America and the State of California that the foregoing is true and correct.
                     4            Executed on May 26, 2020, at Los Angeles, California.
                     5
                     6                                               /s/ Carl Kinnison
                                                                     Carl Kinnison
                     7
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS                 4840-7419-1804.1                              3:19-cv-02284-H-KSC – c/w 3:19-cv-02368-H-KSC,
BISGAARD                                                                     3:19-cv-02423-H-KSC; 3:20-cv-00049-H-KSC
& SMITH LLP                                    ANSWER TO AMENDED CONSOLIDATED COMPLAINT
ATTORNEYS AT LAW
